Order entered December 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01109-CR
                                       No. 05-13-01110-CR

                               FERRIOUS CANNON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-31283-L, F12-31231-L

                                            ORDER
       The reporter’s record and appellant’s briefs have been filed in these appeals, but the
clerk’s records have not been filed.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s records in
these appeals by DECEMBER 31, 2013.

       We ORDER appellant’s briefs filed as of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal
Records Division; and to counsel for all parties.

                                                       /s/   LANA MYERS
                                                             JUSTICE